MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 26 2020, 9:07 am
court except for the purpose of establishing
the defense of res judicata, collateral                                               CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
– Appellate Division
                                                         Jodi Kathryn Stein
Joel M. Schumm                                           Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ausencio Garcia Rodriguez,                               October 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-324
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-1804-F1-13278



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020            Page 1 of 12
[1]   Ausencio Garcia Rodriguez appeals his conviction for Level 1 felony child

      molesting, claiming that the trial court committed reversible error when it

      admitted evidence of inconclusive scientific test results.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On the morning of March 30, 2018, Renee Hill left home—where she lived with

      her ten-year-old daughter O.G.—to begin her first day of work at a new job.

      O.G. remained behind under the care of her mother’s boyfriend, Rodriguez,

      who the young girl considered family. Sometime that afternoon, the two were

      playing inside when O.G. tripped over a chair and fell to the ground, landing on

      her back. Rodriguez got up from the couch and joined the young girl on the

      floor where he pulled her pajama pants down and licked her vagina. She

      repeatedly asked him to stop, and Rodriguez eventually complied. O.G. then

      got up and went to her room “to try and hide” that she was upset “because

      [she] wanted to be safe.” Tr. Vol. 2, p. 140.


[4]   Soon after, O.G. left her house and walked the short distance to the home of

      her best friend M.M. Upon entering, O.G. was so upset that she “couldn’t even

      speak.” Id. at 190. M.M. and her mother knew that something was seriously

      wrong. So, with M.M.’s help, O.G. called her mother who promptly left work.

      After O.G.’s mother arrived, she spoke with her daughter for a few minutes,

      and the pair left for the hospital.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 2 of 12
[5]   At the hospital, O.G. was examined by a forensic nurse who collected two

      internal and two external vaginal swabs for forensic testing. O.G. and her

      mother also met and spoke with a family case manager from the Department of

      Health Services. They met with the case manager again a few days later for a

      more formal interview. Detective Nicolle Flynn watched that interview through

      a live video feed, and afterwards, she acquired a search warrant to obtain a

      DNA sample from Rodriguez.


[6]   Law enforcement eventually tracked down Rodriguez, and he was interviewed

      by Detective Flynn and a second officer who assisted as a Spanish–English

      interpreter. Rodriguez denied O.G.’s specific allegation, but he admitted to

      watching the young girl on March 30. He also acknowledged that, while “play

      biting” with O.G., it was possible that his mouth went near her vaginal area.

      Conf. Ex. Vol. pp. 86–87. After the interview, Detective Flynn arrested

      Rodriguez.


[7]   Meanwhile, two crime-lab forensic scientists examined the internal and external

      genital swabs taken from O.G. Shea Anderson performed the serological testing

      on the swabs to identify the presence of saliva. This test assesses the amount of

      the enzyme amylase in a given sample. Amylase “helps with digestion in [the]

      mouth” and is thus expected to be at elevated levels in saliva. Tr. Vol. 2, p. 28.

      But because there is “nothing unique to saliva,” the test cannot confirm its

      presence. Tr. Vol. 3, p. 9. Instead, based on the amount of amylase present, the

      test produces one of three outcomes: (1) no indication of saliva; (2) inconclusive

      for saliva; or (3) indicative of saliva. The swabs here were inconclusive for

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 3 of 12
       saliva—each contained amylase, but not at a high enough level to be indicative.

       The samples were then sent for DNA analysis.


[8]    Tonya Fishburn performed the DNA testing on the swabs. Because “there was

       so much female DNA present,” she was only able to perform Y-STR testing

       and not traditional STR testing. Id. at 69. The latter evaluates male and female

       DNA to create a profile unique to an individual; the former looks for the Y

       chromosome, which is found only in male DNA. If enough Y-STR DNA is

       obtained, Fishburn can produce a comparable profile that is used to identify a

       particular patrilineal line—grandfather, father, son, grandson, etc. To create the

       comparable profile, Fishburn tests “25 different areas on the DNA,” and she

       must obtain results from at least five of those locations. Id. at 83, 86.


[9]    Fishburn observed male DNA on both sets of vaginal swabs, but she was only

       able to create a comparable profile for the external sample. For the internal

       swabs, though male DNA was present, Fishburn was unable to retrieve DNA

       data from five of the twenty-five locations tested. Thus, the profile was

       “inconclusive due to insufficient sample data.” Conf. Ex. Vol. p. 10. But the

       comparable Y-STR DNA profile from the external swabs was consistent with

       Rodriguez’s Y-STR DNA profile to the highest statistical degree possible based

       on the crime lab’s database.


[10]   The State ultimately charged Rodriguez with two counts of felony child

       molesting. Prior to trial, Rodriguez filed a motion in limine that, in part, sought




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 4 of 12
       to exclude evidence of the inconclusive test results.1 After a hearing, the trial

       court summarily denied the motion. The evidence was introduced over

       objection at trial, and the jury found Rodriguez guilty as charged. The trial

       court subsequently vacated one of the convictions due to double jeopardy

       concerns and sentenced Rodriguez accordingly. He now appeals.


                                            Standard of Review
[11]   Rodriguez argues that the court committed reversible error by admitting

       evidence of the inconclusive scientific test results. A trial court has broad

       discretion in ruling on the admissibility of evidence, and thus we review an

       evidentiary ruling for an abuse of that discretion. Scanland v. State, 139 N.E.3d
237, 242 (Ind. Ct. App. 2019). An abuse of discretion occurs if the trial court’s

       decision clearly contravenes the logic and effect of the facts and circumstances,

       or if the court misinterprets the law. Id. Yet, even when a trial court abuses its

       discretion in admitting evidence, the error is harmless unless it affects the

       substantial rights of a party. Ind. Trial Rule 61.


                                       Discussion and Decision
[12]   Rodriguez asserts that evidence of the inconclusive results from both the

       serological test for saliva and the Y-STR analysis of the internal genital swabs

       should not have been admitted for two reasons: (1) it is irrelevant, Ind.




       1
        Notably, Rodriguez did not seek to exclude evidence of the Y-STR analysis for the external genital swabs.
       Tr. Vol. 2, p. 11.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020                 Page 5 of 12
       Evidence Rules 401 & 402; and (2) even if the evidence is relevant, it is unduly

       prejudicial, Ind. Evidence Rule 403. Rodriguez then argues that the court’s

       error was not harmless. We disagree and address each contention in turn.


            I. The trial court did not abuse its discretion in admitting evidence of the
                                       inconclusive test results.

[13]   Evidence is relevant if it has any tendency to alter the probability of a material

       fact. Evid. R. 401. This standard is “a low bar,” and trial courts enjoy broad

       discretion “in deciding whether that bar is cleared.” Snow v. State, 77 N.E.3d
173, 177 (Ind. 2017). Generally, evidence that clears this low bar is admissible.

       See Evid. R. 402. Yet, even relevant evidence may be excluded “if its probative

       value is substantially outweighed by a danger of . . . unfair prejudice, confusing

       the issues, misleading the jury . . . .” Evid. R. 403.


[14]   Rodriguez first argues that the inconclusive test results were not relevant,

       relying heavily on Deloney v. State, 938 N.E.2d 724 (Ind. Ct. App. 2010), trans.

       denied. But he reads that too decision too broadly, and we decline to extend its

       holding to the challenged evidence here.


[15]   The Deloney panel addressed the admissibility of a mixed sample of nonmatch

       crime-scene DNA evidence that was unaccompanied by statistical data to show

       the probability of an individual’s contribution. Id. at 729–30. There, a forensic

       scientist used STR analysis on a mixed sample of DNA found on a hat that was

       recovered from the scene of a murder. Id. at 728. From the DNA profile

       obtained, the scientist could not either exclude or include Deloney “as one of


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 6 of 12
       the people who deposited” DNA on the hat. Id. at 729. And, “because the

       mixed sample did not allow for statistical analysis,” the scientist could not

       calculate the probability that the DNA came from Deloney. Id. A panel of this

       court, in finding this particular DNA evidence irrelevant, aptly noted, “Without

       statistical data, evidence of a non-match is meaningless, and does not assist the

       trier of fact in determining the guilt or innocence of the defendant.” Id. at 730.


[16]   Rodriguez argues that, just as in Deloney, evidence of the Y-STR analysis of the

       internal swabs is irrelevant and that the logic of that case “should extend to the

       serology report.” Appellant’s Br. at 10, 12. Under the facts of this case, we

       disagree.


[17]   The same concerns addressed by the Deloney panel are not present here for two

       reasons. First, the DNA evidence in Deloney is distinct from the challenged

       evidence. Unlike the STR analysis in Deloney, which creates a unique DNA

       profile that is used to identity a match, neither the serological test for saliva nor

       the Y-STR analysis can be used to “match” a particular individual. Indeed, for

       the serological test, the “most” a scientist can say is that a sample is

       “inconclusive or indicative of” saliva. Tr. Vol. 3, p. 28. And, for the Y-STR

       analysis, even when there is enough male DNA to create a comparable profile,

       it “is not unique to an individual.” Id. at 72. Thus, the Deloney panel’s concern

       with “DNA evidence that does not constitute a match” is not implicated in the

       same way here. 938 N.E.2d at 730.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 7 of 12
[18]   Second, this case does not involve a mixed sample of male DNA or the

       question of identity. There is no dispute that Rodriguez watched O.G. on the

       day in question, and there is no suggestion that the male DNA profile obtained

       from the internal swabs was a mixed example. As a result, this case does not

       involve “statistical data regarding the probability of a defendant’s contribution

       to a mixed sample.” Id.


[19]   Further, under the facts of this case, the inconclusive test results are relevant—

       they could assist the jury in determining Rodriguez’s guilt or innocence.

       Though the swabs were inconclusive for the presence of saliva, they contained

       the enzyme amylase, which “is found in high levels in saliva.” Tr. Vol. 3, p. 9.

       Additionally, while there was not enough male DNA to obtain a comparable Y-

       STR profile from the internal swabs, they still contained male DNA. The

       presence of amylase and male DNA on the samples, as opposed to an absence

       of either, makes it more probable that O.G. was molested in the manner she

       described. Thus, the trial court acted within its discretion in finding that

       evidence of the inconclusive test results cleared the low bar for relevance.


[20]   The court also acted within its discretion in finding that the relevant evidence

       should not have been excluded under Indiana Evidence Rule 403. Rodriguez

       disagrees, arguing that allowing the scientist “to discuss saliva presented the

       potential of confusing the issues and misleading the jury.” Appellant’s Br. at 13.

       He similarly asserts that permitting evidence of the Y-STR analysis for the

       internal swabs, “posed a strong danger” that the jury “could assume additional



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 8 of 12
       information or form improper conclusions.” Appellant’s Br. at 11. Neither

       contention is persuasive.


[21]   We initially note that Rodriguez has not explained how the serological evidence

       could have confused or misled the jury; nor has he identified what improper

       assumptions or conclusions the jury may have drawn from the Y-STR analysis

       of the internal swabs. And, after reviewing the extensive testimony from the

       forensic scientists, we cannot say that any prejudicial impact of the challenged

       evidence outweighs its probative value.


[22]   For the serological evidence, Anderson explained to the jury what serology is

       and how the testing is performed; the limitations of serological testing for

       saliva; what amylase is and where it is found; the different threshold levels of

       amylase for a saliva test and what those thresholds indicate; why testing on the

       samples produced inconclusive results; and what those results meant. See Tr.

       Vol. 3, pp. 5–9, 12–17, 19–31. For the DNA evidence, Fishburn thoroughly

       informed the jury on the differences between traditional STR testing and Y-STR

       testing; the limitations of Y-STR analysis; why only Y-STR analysis was done

       on the swabs and how that testing was performed; why testing on the internal

       swabs produced an inconclusive result; and what that result meant. See id. at

       66–69, 71–87. In short, the jury was fully informed on the particulars of each

       test and the challenged inconclusive results.


[23]   We thus find ample evidence to support the trial court’s conclusion that the

       probative value of the inconclusive test-result evidence was not substantially


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 9 of 12
       outweighed by a danger of confusing the issues or misleading the jury. See Ivory

       v. State, 141 N.E.3d 1273, 1281–82 (Ind. Ct. App. 2020), trans. denied. Yet, even

       if we agreed with Rodriguez that the trial court erred in admitting the

       challenged evidence, reversal still would not be required.


              II. Any error in admitting evidence of the inconclusive test results was
                                              harmless.

[24]   The improper admission of evidence is harmless error “if there is substantial

       independent evidence of guilt and we are satisfied that there is no substantial

       likelihood the challenged evidence contributed to the conviction.” Laird v. State,

       103 N.E.3d 1171, 1178 (Ind. Ct. App. 2018), trans. denied. Here, even if the trial

       court erred in admitting the challenged evidence, the error was harmless—the

       jury was presented with substantial independent evidence supporting

       Rodriguez’s conviction.2


[25]   The evidence against Rodriguez consisted of detailed, unequivocal testimony

       from O.G.—corroborated by several other witnesses—as well as uncontested

       DNA evidence. O.G. thoroughly described to the jury how Rodriguez molested




       2
         We disagree with Rodriguez’s contention that “[t]he State’s closing argument relied forcefully on the
       inadmissible DNA and serology evidence.” Appellant’s Br. at 13. True, the State mentioned the inconclusive
       test results a few times. But a review of the entire closing argument reveals that the prosecutor spent a
       majority of her time highlighting O.G.’s testimony and the many reasons why the jury could believe her
       account. But even if any of the prosecutor’s comments were inapt, the jury was properly instructed that
       statements made by the attorneys are not evidence. Appellant’s App. p. 159; Tr. Vol. 3, p. 107. We also reject
       Rodriguez’s reliance on the length of deliberations as evidence that any error was not harmless. The jury
       could have deliberated for over four hours for any number of reasons. For example, the jury, about seventy-
       five minutes after being excused, asked to view the video of Rodriguez’s hour-plus long interview. Simply
       put, on this record, we decline to make any inference based on the length of deliberations.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020                 Page 10 of 12
       her on March 30 and her subsequent actions that day. O.G.’s account was then

       substantiated by several witnesses, including the family case manager, her

       mother, her best friend M.M., and M.M.’s mother. In fact, the jury even

       listened to Rodriguez—in his recorded interview—confirm a majority of O.G.’s

       testimony. He admitted to watching and playing with O.G. that day, and he

       acknowledged that his mouth may have gone near her vaginal area while “play

       biting.” Conf. Ex. Vol. p. 86. Rodriguez’s conviction is further supported by

       unchallenged physical evidence—the Y-STR analysis of the external vaginal

       swabs. The jury learned that the comparable Y-STR DNA profile obtained

       from those samples was consistent with Rodriguez’s Y-STR DNA profile to the

       highest statistical degree possible based on the crime lab’s database. And the

       internal swabs contained male DNA.


[26]   In sum, the jury was presented with considerable, independent evidence of

       Rodriguez’s guilt. And thus, even if we agreed with Rodriguez that the court

       erred in admitting evidence of the inconclusive test results, we are satisfied that

       there is not a substantial likelihood the challenged evidence contributed to the

       guilty verdict.


                                                 Conclusion
[27]   The trial court acted within its discretion when it admitted evidence of the

       inconclusive scientific test results. That evidence was relevant, and its probative

       value was not substantially outweighed by a danger of unfair prejudice. But

       even if the court erred in admitting this evidence, the error was harmless.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 11 of 12
[28]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-324 | October 26, 2020   Page 12 of 12